SP-2l 6LOZ/OL/Z0 NVOS BAD

Violation Notice

STATEMENT OF PROBABLE CAUSE

CE Lisa Cocke
United States District OME is Ge epO-OFOSO-IDD Document 1 Filed 08/08/29" Page "of PHyEIDHI °

 

 

“Sete Pg baie Ofieer Nana (Part CeVaa? Mae.
FBB144G Nc heranam| WEY
YOu ARE GHARGED WITH THE FOLLOWING VEOLATION
me Bost Tt ee Cetera Chatgent Wera Ge 2 ae Code

Iqurhs |X Che Y. 22
Poo al OFenee eT Huw T ED oT
(SLdMe  (TeawEr )

‘Ofer Desonghon Facto Base be Grape HAZMAT €

GNS&rR Ofecatal

 

 

 

 

OVP L882

 

 

 

 

DEFENDANT INFORMAT,

Lira Hears

  
 

 

 

CARP I4 i472

 

Yk Zhy

A *) IF BOX A IE CHECKED, YOU
MUST APPEAR IN COURT. ane
ET ALC TIONS foe beck of peters tary

 

  
    

IF BOX BIS CHECRED, YOU MUST
AY BMOUNT INDICATED BELOW
PRPEAR IN DOURT

BEE I

Mots an

PAY THIS AMOUNT — i Total Codiateral Dus

YOUR COURT DATE

Oi ne a pe — date @ shor) poe all be revieedd of woe appearance cate bp mad 1

eal 06/24] 6

1, Z Tite (heer |

2908

bby Gag ri ie a a Peaeraiae apo ea Ng pd ge re od gael
| peers io gene fe Pe ering ie fee eed lec inertia oe gy ee tot ceil che

 

 

L casei Acidic” :

 

 

% Celerant Segrture

(Rew (GOI) Creel OVE: Dopey

 

I state thet on , 2D while aeecising my dulies as a
law endorcamen officer im the _ Caatrict of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing slatement is based upon
my pareonal observation Py personal investigation
infermaGon supplied to ome from omy follow officer's observation
other [explain shoe)
| dedare under penatty of pequry thal fhe infonnoebon which | hare set forth abowe and on
the face of this wiolahion nobos fs ine and correct to the bast of mp bededoe:

Esacuted on:

 

Date (mrvcdiyyyy) Officer's Signature

Probable cause has been shaled for the meence of a ware

GP-2- GLOZ/OL/20 NWOS BAD

Exescaheed ony

 

Cale (rimidcdliyyyy) U.S. Magistrate Jucige

KATBLAT = Hageeriny repeal ined in eee PA © 9 oy eet peer ec
GOH. © ome orner liner, CM © ore whens Peoheed 1 moment
